Per Curiam,
Standing on the platform of an electric car in motion, when there is room inside, is negligence per se: Thane v. Scranton *47Traction Co. 191 Pa. 249 ; Woodroffe v. Roxborough, etc., Ry. Co., 201 Pa. 521.
An infant over the age of ‘fourteen is presumed to have capacity to be sensible of danger, and this presumption can only be overcome by clear and positive evidence of want of the capacity usual in persons of that age: Nagle v. Allegheny Valley R. R. Co., 88 Pa. 35 ; Kehler v. Schwenk, 144 Pa. 348. In the case of the plaintiff, a boy over fifteen years of age, of intelligence and capacity enough to be sent out to earn his living in outside employment, and to go from and to his home in the cars, the evidence of want of capacity should be very clear indeed to absolve him from the rule as to negligence in riding on the platform. The evidence produced fell far short of the required standard.
Judgment affirmed.